Whitfield, J.,
Concurring. — -The constitution provides that tbe subject of an act “shall be briefly expressed in tbe title” and that “matter properly connected” with the subject expressed in tbe title may be embraced in tbe act.
Tbe organic provision is not designed to require a multiplicity of statutes to express tbe lawmaking will as to broad general subjects that may properly be included in single enactments under fairly informing titles, but the purpose is to prevent tbe use of deceptive and misleading titles in enacting laws and to render inoperativve provisions contained in an act. that are not “properly connected” with, i. e. germane and appropriate to; tbe subject expressed in tbe title, of which provisions the title does not fairly give notice, tbe title only and not the body of tbe act being published in the legislative journals.
The Subject expressed in tbe title to Chapter 8410 is tbe repeal of one and tbe amendment of other enumerated sections of tbe Revised General Statutes of 1920, “relating to tbe operation of motor vehicles” etc. By enumerating *222the sections of the Revised General Statutes to be amended, and by stating briefly the general subject of the sections, the title is sufficient to put legislators and the public upon notice of the general subject of the act, and upon inquiry as to the particular nature of the provisions of the enumerated sections of the Revised General .Statutes and of the provisions of the amending act, it being permissible to embrace in the amending act any “matter properly connected” with the subject expressed in the title.
The first legislation of the State relating to motor vehicles provided for their registration and provided police regulations as to their operation on the public highways. Chapter 5437, Acts of 1905. Then by a later separate act, license taxes on motor vehicles were imposed. Chapter 6212, Acts of 1911. Subsequently both license taxes and police regulations as to operation were provided for in one act, the title to which in terms covered both operation regulations and license taxes. Chapter 7275, Acts of 1917; Chapter 7737, Acts of 1918. And all the legislation relating to the general subject of the operation of motor vehicles and all of the provisions as to license taxes and police regulations of operation, except the penalty provisions, were incorporated in the Revised General Statutes under a chapter heading entitled “Motor Vehicles,” with appropriate headings to each section indicating the particular contents thereof This being so, a reference in the title of the act here considered, to stated sections of the Revised General Statutes as “relating to the operation of motor vehicles” is not so restrictive as to be insufficient notice of, or to be misleading as to, provisions embraced in the amending act relative to both license taxes upon and police regulations of the operation of motor vehicles.
*223As to the sufficiency of titles to acts amending sections of general revisions of statutes, see Ex Parte Bush, 48 Fla. 69, 37 South. Rep. 177; Strobhar v. State. 55 Fla. 167, 47 South. Rep. 4; State ex rel. Turner v. Hocker, 36 Fla, 358, 18 South. Rep. 767; Rushton v. State ex rel. Collins, 75 Fla. 432, 78 South. Rep. 345; Stokes v. Galloway, 61 Fla. 437, 54 South. Rep. 799; Lester v. State, 37 Fla. 382, 20 South. Rep. 232.
The title does not indicate that the enumerated sections of the Revised General Statutes to be amended, refer merely to “the operation of Motor Vehicles,” etc., but that the sections contain matters “relating to the operation of motor vehicles,” etc., which makes the title more comprehensive. The only matter of consequence here that is contained in the amending act which was not covered by the previous law, is the limitation as to the weight of motor vehicles that may be operated on the highways, and that certainly is matter “relating to” and also “matter properly connected” with “the operation of motor vehicles,” etc. And regulations may include limited prohibitions in the subject regulated. Ex Parte Lewinsky, 66 Fla. 324, 63 South. Rep. 577.
The subject of the act being expressed in the title of the amending act, the Legislature was not restricted by the constitution to the mere amendment or repeal so expressed, and it was competent to include in the act other provisions of law upon the same subject and properly connected therewith, Gibson v. State, 16 Fla. 291; Saunders v. Provisional Municipality of Pensacola, 24 Fla. 226, 4 South. Rep. 801; Potter v. Lainhart, 44 Fla. 647, 33 South. Rep. 251.
All the provisions of the. act relating to license taxes, limitations as to weight, etc., that are assailed here, have direct and appropriate relation to the operation of motor *224vehicles, which is the broad general subject expressed in the title, therefore, there is no variance between the title and the provisions contained in the body of the act; and as the title contains no restrictive words that are deceptive and misleading as to the provisions of the act, the constitution is not violated, even though particular provisions contained in the act may not have been contemplated by those who know of or could have known of the title of the act. The validity of the provisions of the act does not depend on their having in fact been anticipated or contemplated by those who may have known of the title of the act. If under the title as worded, provisions may legally be incorporated in an act, it is not essential to their validity that the provisions be in fact known to the public before their enactment into law.
The provisions challenged are certainly matters “relating to” and “properly connected” with “the operation of motor vehicles;” and as to such provisions the title is not deceptive or misleading. See Gibson v. State, 16 Fla. 291; Smith v. State, 29 Fla. 408, 10 South. Rep. 894; Ex. Parte Powell, 70 Fla. 363, 70 South. Rep. 392; State ex rel. Attorney General v. Knowles, 16 Fla. 577; State ex rel. Turner v. Hocker, 36 Fla. 358, 18 South. Rep. 767; Rushton v. State ex rel. Collins, 75 Fla. 422, 78 South. Rep. 345. The title need not be an index to the contents of the act; nor need it specify the details of the enactment. The constitution expressly provides that the subject of the act shall be “briefly” expressed in the title. State v. Bethea, 61 Fla. 60, 55 South. Rep. 550; Butler v. Perry, 67 Fla. 405, 66 South. Rep. 150; Stokes v. Galloway, 61 Fla. 437, 54 South. Rep. 799; Holden v. State, 28 Fla. 303, 9 South. Rep. 716; Jackson v. Neff, 64 Fla. 326, 60 South. Rep. 350; Ex Parte Gilleti, 70 Fla. 442, 70 South. Rep. 446; State *225ex rel. Terry v. Vestal, 81 Fla. 625, 88 South. Rep. 477; City of Jacksonville v. Basnett, 20 Fla. 525; Florida E. C. R. Co. v. Hazel, 43 Fla. 263, 31 South. Rep. 272; State ex rel. Moodie v. Bryan, 50 Fla. 293, 39 South. Rep. 929; Ex parte Taylor, 68 Fla. 61, 66 South. Rep. 292.
The provisions of Chapter 8410 that are challenged do not violate other provisions of the constitution as in Advisory Opinion to the Governor, 14 Fla. 285; Jacksonville, T. & K. W. Ry. Co. v. Adams, 33 Fla. 608, 15 South. Rep. 257; Ex Parte Wells, 21 Fla. 280; State v. Patterson, 50 Fla. 127, 39 South. Rep. 398; Harper v. Galloway, 58 Fla. 255, 51 South. Rep. 226; State ex rel. Clarkson v. Philips, 70 Fla. 340, 70 South. Rep. 367; Board of Com'rs of Hillsborough County v. Savage, 63 Fla. 337, 58 South. Rep. 835; State ex rel. Hoadly v. Board of Insurance Com’rs, 37 Fla. 564, 20 South. Rep. 772.
The law requires the Comptroller to collect the amounts required to be paid for the privilege of operating motor vehicles upon the highways of the State (Sec. 5, Chap. 8410), and provides that “ it shall be the duty of every State * officers within this State, authorized to collect funds due the State, to pay all sums officially received by him into the State Treasury promptly,” (Sec. 406, Rev. Gen. Stats. 1920), and that the Státe Treasurer “Shall receive and keep all funds, * in such manner as may be prescribed by law,” (Sec. 24, Art. IY. Const.) and that “no money shall be drawn from the treasury except in pursuance of appropriations made by law,” (Sec. 4, Art. IX Const.; In re Advisory Opinion, 43 Fla. 305, 31 South. Rep. 348,) and that the State Treasurer “shall disburse no funds * except upon the order of Comptroller countersigned by the Governor, in such manner as shall be prescribed by law” (Sec. 24, Art. IY Const.), and that the *226Comptroller shall examine, audit and settle any demand against the State arising under any law and to issue his warrant for the amount allowed to be paid by the treasurer under appropriations made by law, Sees. 112, 113, 116, etc., Rev. Gen. Stats. 1920. The State Treasurer is by the constitution made the custodian of all State funds.
The statute, Chapter 8410, provides that “all moneys paid into the State Treasury under the provisions of this chapter, except such as shall first be set aside to pay for number plates, postage on same, and the actual clerical work required under the provisions of this chapter shall be appropriated as follows, ’ ’ etc. This is within the meaning of the constitution, an appropriation by law of a contemplated small portion of the collections for license taxes on motor vehicles that is by the act “set aside” for a public purpose, viz: “to pay for” number plates and clerical help and postage that are necessary to the execution of the law. 4 C. J. 1459; 3 Cyc. 565; Am. & Eng. Enc. Law (22) •515. The amount that would be needed for the stated expenses could not have been determined in advance. The things for which payments may be made are specifically .and definitely stated in the act. If the appropriation features of the act are not permissible under the title, the petitioner is not injured.
The statute does not confer legislative power or unlimited discretion upon the Comptroller as is asserted. Under the law the Comptroller is required to collect all the license fees or taxes levied for the operation of motor vehicles on the public highways of the State and “to pay all sums officially received by him into the State Treasury promptly.” After being paid into the treasury, the Comptroller is authorized upon proper vouchers for stated material and clerical help used in executing-the statute, to draw war*227rants upon the treasurer to be countersigned by the Governor and paid by the State Treasurer, from a contemplated small portion of the motor vehicle license fees or taxes collected and paid into the State Treasury that is by the statute “set aside to pay for number plates, postage on same, and the actual clerical work required under the provisions of” the act. The administrative discretion vested in the Comptroller by the statute to execute its provisions is not a legislative power or a judicial power, and the authority conferred is limited by the act. See State v. Atlantic Coast Line R. Co., 56 Fla. 617, 47 South. Rep. 969; Bailey v. VanPelt, 78 Fla. 337, 82 South. Rep. 789; Ex Parte Taylor, 68 Fla. 61, 66 South. Rep. 292; Zackary v. Morris, 78 Fla. 316, 82 South. Rep. 830; Whitaker v. Parsons, 80 Fla. 352, 86 South. Rep. 247; Everglades Sugar and Land Co. v. Bryan, 81 Fla. 75, 87 South. Rep. 68.
The administrative discretion of the Comptroller to determine within the limitations of the statute, the classification of a motor vehicle and the amount of the license fee or tax to be paid thereon to the State under the act and to otherwise execute the law within the authority conferred, is an admisistrative and not a judicial discretion, and it is not subject to control by the courts, unless he abuses his discretion. Towle v. State, 3 Fla. 202; Cotten v. County Commissioners of Leon County, 6 Fla. 610; State ex rel. Moody v. Barnes 25 Fla. 298, 5 South. Rep. 722; Pensacola & A. R. Co. v. State, 25 Fla. 310, 5 South. Rep. 833; State ex rel. Railroad Com’rs v. Atlantic Coast Line R. Co., 60 Fla. 465, 54 South. Rep. 394; State ex rel. Railroad Com’rs v. Louisville & N. R. Co., 62 Fla. 315, 57 South. Rep. 175; Gamble v. State, 61 Fla. 233, 54 South. Rep. 370; State ex rel. v. Commissioners of Baker County, *22822 Fla. 29; Perry v. Town of Panama City, 67 Fla. 285, 65 South. Rep. 6.
If the discretionary authority. conferred by the statute upon the County Commissioners to grant permission to operate motor drawn vehicles, on roads designated by them, of the aggregate weight of truck and load, not exceeding Sitxeen thousand pounds, may be regarded as an unauthorized delegation of power, the provision may be treated as eliminated under the express terms of the statute. Sec. 14½, Chap. 8410; State ex rel. Clarkson v. Philips, 70 Fla. 340, 70 South. Rep. 367; Board of Com’rs of Hillsborough County v. Savage, 63 Fla. 337, 58 South. Rep. 835. In any event the entire act is not void as in 18 Fla. 255; 36 Fla. 703; 39 Fla. 477; 40 Fla. 392; 50 Fla. 127; 70 Fla. 55; 70 Fla. 102; 87 South. Rep. 634; 84 South Rep. 84.
The public highways of the State are constructed and maintained at public expense in taxation and in enforced personal labor, (Sec. 1604; 1605 Revised General Statutes. Butler v. Perry, 67 Fla. 405, 66 South. Rep. 150; Butler v. Perry, 240 U. S. 328, 36 Sup. Ct. Rep. 258), and the privilege of using them may be conditioned uppn the observance of prescribed regulations for the conservation of the highways and of the public safety and comfort and upon the payment of privilege or license taxes upon vehicles, the nature and extent of the regulations and taxes to be within the legislative discretion, provided no unjust or arbitrary discriminations are imposed in the statutory regulation or levies and due process of law is observed in enforcing the enactments. Hendrick v. State of Maryland, 235 U. S. 610, 35 Sup. Ct. Rep. 140; Kane v. New Jersey, 242 U. S. 160, 37 Sup. Ct. Rep. 30; Southern Cotton Oil Co. v. Anderson, 80 Fla. 441, 86 South. Rep. 629.
*229See also Ann. Cas. 1915C 706; Berry on Automobiles, (3rd ed.) §§ 106 et seq.
The regulations may fix a maximum of weight of vehicles and load that may be operated on some or all roads, may make reasonable discriminations in regulations and privilege exactions predicated upon differences in the character of the tires on vehicles that are more or less wearing and destructive in passing over the roads; may make the privilege charges vary with the weight, character and uses of vehicles as the lawmaking power considers proper, and may discriminate as to uses and license charges between vehicles used in municipalities and those used in the country and between those used for hire and those used for private purposes'; and reasonable exceptions do not render the regulations invalid. Jackson v. Neff, 64 Fla. 326, 60 South, Rep. 350. See also State ex rel. Clarkson v. Phillips, 70 Fla. 340, 70 South. Rep. 367; Peninsular Gas. Co. v. State, 68 Fla. 411, 67 South. Rep. 165. 235 U. S. 610.
All property is acquired and held and used subject to the proper assertion of lawful governmental powers. The acquisition of heavy weight motor vehicles cannot prevent the proper exercise of the police power of the State to conserve the public highways, by limiting the weight of such vehicles that may be operated on the public roads, even though some heavy weight vehicles previously used on the highways are now excluded therefrom by the statutory regulations. The organic provisions securing private rights do not preclude reasonable regulations of the use of private property to preserve the public highways' and to conserve the public safety and welfare, even if such regulations render less valuable or curtail the uses of, property already acquired, the public safety and necessities being superior to private property right.
*230The equal protection of the laws provisions of the Fourteenth Amendment to the Federal Constitution and Sections 1 and 2 of the Declaration of Rights of the State Constitution forbid and render inoperative, arbitrary and unjust discriminations that are made without reasonable classifications, increasing license taxes; but such organic provisions do not forbid or render inoperative reasonable differences in the amounts of license taxes that are predicated upon just classifications. State ex rel. Clarkson v. Philips, 70 Fla. 340, 70 South. Rep. 367; Pullman Co. v. Knott, 70 Fla. 9, 69 South. Rep. 703.
The differences in license taxes between motor vehicles operated for hire and those operated for private use, do not relate to the weight of the vehicle and load which may be operated on the highways but to the privilege of license tax. The latter is not an unjust discrimination, since those who use the public roads for the operation -of vehicles for hire as a business occupation, may in fairness be required to pay more license or privilege tax than those who use the highways only for their own private transportation purposes.- Reasonable differences are not unjust discriminations The amounts of the license taxes are not patently excessive and persons operating motor vehicles on the public roads for hire are not unjustly discriminated against in the license taxes imposed upon them.
The proviso in favor of governmental agencies, etc., relates to license taxes to be paid by them and was not intended to permit them to operate upon the highways, motor vehicles with loads of greater weights than the maximum weights fixed in the statute, or to exempt them from the requirements of the police regulations contained in the statute, that are designed to conserve the public safety and comfort on the highways.
*231The tax is not for ordinary governmental expenses, bnt is for the privilege of using a facitity provided at the public expense.
The return for the tax is direct and immediate in the use of an improved highway, for the operation of the vehicles taxed. Improved roads are essential for the operation of motor vehicles, therefore, the owners thereof should pay for the privilege of using the improved highways provided at public expense. See Berry on'Automobiles (3rd. ed.) Sec. 108.
The fact that the license fees for the use of motor vehicles on the public highways are much greater in amount than they have been heretofore, does not render the present levy illegal, since the amount of the license tax is within the legislative discretion, so long as the tax imposed upon vehicles suitable for the highways is not in fact prohibitive or unjustly discriminating or arbitrarily oppresive; and no illegality appears in the levies.
The statutory discriminations as to license taxes in this case are not near so great as were the municipal ordinance discriminations condemned in Howland v. State ex rel. Zirklebaeh, 56 Fla. 422, 47 South. Rep. 963, and Roach v. Ephren, decided at the last term of this court.